DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species listed below in the reply filed on 11/2/2020 and the interview on 12/14/2020 is acknowledged.
The following species were elected:
Curcuminoid source – Curcumin, demethoxycurcumin and bisdemethoxycurcumin;
Extraction solvent – ethyl acetate;
Emulsifier – No longer necessary in view of amendment;
Non-polar wash solvent – Hexane; and
Filler – maltodextrin.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the present instance, claim 2 recites the broad recitation “at least about 1%”, and the claim also recites “at least about 3%, or at least about 5%” which is the narrower statement of the range/limitation.  
In the present instance, claim 4 recites the broad recitation “at least about 1mm”, and the claim also recites “at least about 2.5mm, or about 5mm” which is the narrower statement of the range/limitation. 
In the present instance, claim 9 recites the broad recitation “about 50-100°C”, and the claim also recites “about 60-90°C, or about 70-80°C” which is the narrower statement of the range/limitation. 
In the present instance, claim 13 recites the broad recitation “about 5-200nm”, and the claim also recites “about 20-150nm, or about 40-75nm” which is the narrower statement of the range/limitation. 
In the present instance, claim 15 recites the broad recitation “about 20-200nm”, and the claim also recites “about 40-150nm, or about 60-100nm” which is the narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopi (US 2016/0151440), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558) and Gow (US 2008/0193573), as evidenced by Netafim. Gopi is cited on the 5/20/2020 IDS.
Gopi discloses a method of preparing a curcumin composition comprising the steps of: 

b. extracting the residue and steam distillation of water miscellaneous part;
c. removing the ethanol after steam distillation and separating water extract from a crude oleoresin turmeric – reading in the step recited by instant claim (c);
d. treating crude oleoresin turmeric with ethanol and separating the turmeric oil thus obtained;
e. crystallization of the residual crude oleoresin turmeric resulting in formation of curcumin wet crystals;
f. filtering and vacuum drying of the curcumin wet crystals to convert into curcumin dry crystals – reading on instant claims 1(d);
g. powdering, sieving and packing the curcumin dry crystals – reading on instant claim 1(e);
h. distillation of the turmeric oil separated in step of crystallization to convert into volatile oil and the residue;
i. washing the residue using hexane to form a miscellaneous portion and desolventisation of the miscellaneous portion to obtain fixed oil;
j. mixing the curcumin mixture comprising the curcumin dry crystals, volatile oil, fixed oil and water extract comprising a soluble protein, a dietary fiber and carbohydrate (reading on blend the composition with a filler as recited by instant claim 14);
k. pre-emulsification of the curcumin mixture and water extract; and
l. micro-milling the emulsified curcumin mixture and microencapsulation of the micro-milled curcumin mixture into one or more microcapsules.
	Regarding claim 6: Gopi teaches that step f above also includes the step of removing the solvent by evaporation before the filtration and vacuum drying step [0030].

Regarding claim 11: While Gopi teaches the filtration to be performed before the drying step and not after, it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Regarding claim 2-3: Gopi teaches that the turmeric is also commonly known as Curcuma longa and as evidenced by Gow the biologically active chemical constituents of Curcuma Longa include 3-5 wt % of a curcuminoid fraction having 40-70% curcumin (which reads on about 75%), 16-40% demethoxycurcumin and 3-30% bisdemethoxycurcumin [0008].
However, Gopi does not teach the starting turmeric to be grounded into a powder (i.e. particulate source) having an average particle size in the range of 1-10mm.
Gow teaches methods of extracting turmeric and teaches that the curcuma species rhizome is dried and ground to 8-20 mesh and as evidenced by Netafim, 8-20mesh corresponds to .841-2.38mm.
Kikuchi teaches methods of preparing Ukon (i.e. turmeric) for food.  Kikuchi teaches that it is known in the prior art to prepare Ukon for use by first cleaning and heat treating it until its moisture content is reduced and then it is ground until it has a particle size from 2-4mm. Kikuchi itself teaches pulverizing the Ukon to have an average diameter of about 10mm.
Perez-Davidi teaches that prior to extraction all milled crude herb powders are mixed in a blender to provide a uniform particle size of the crude herbs [0057].
Choi teaches that uniform particle size of powders is required in order to maximize extraction efficiency (Col. 5, lines 20-25).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gopi with those of Gow, Kikuchi, Perez-Dividi and Choi.  One of skill in the art would have recognize that order to maximize extraction the powdered turmeric of Gopi the powder should have a uniform particle size ranging from .841-10mm and one of skill in the art would recognize that Turmeric is known to be ground in to particle sizes ranging from .841-10mm and its prima facie obvious for a skilled artisan to pursue the known options within his 
Regarding claim 4: While the art doesn’t teaches a D90 of at least 1.5, it is noted that 2-10mm as taught above overlaps with D90 as claimed.  Furthermore, the prior art teaches the importance of having a uniform particle size prior to extraction, this it would have been obvious to optimize the particles sizes to ensure uniform sizes.  Also,  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
However, the prior art does not teach the commination to be performed using a bead mill as recited by instant claim 12.
As discussed above, Gopi teaches powdering and sieving the wet crystals to get dry crystals.
Gow teaches preparing extracts of curcuma and teaches that after vacuum drying the extract to form a tart form, it can be mixed with glass beads to form a flowable powder [0176 and 0179].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Gow and perform the step of powdering the wet crystals with a glass beads to form a flowable powder.  One of skill in the art would have a reasonable expectation of success as Gow teaches that this is a well-known way to powder curcumin extracts and its prima facie obvious for a person of ordinary skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result of powdering curcumin.
Regarding claim 8: Gopi does not teach the concentration of curcuminoids in the slurry prior to drying, however, as discussed above, Gopi teaches the use of ethanol as an extraction solvent and Gow teaches the use of ethanol as a co-solvent in amounts of 1.2-3.7% yielded .74-2.10 curcuminoids in the extraction and teaches that use of ethanol is responsible for an increase in curcuminoid fraction yield and the higher the ethanol concentration the higher the extraction yield.   
.

Claims 1-4, 5, 6, 8, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopi (US 2016/0151440), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558) and Gow (US 2008/0193573), as evidenced by Netafilm, as applied to claims 1-4, 6, 8, 10-12 and 14 above, and further in view of Mae (US 2004/0028751).
As discussed above the prior art makes obvious the limitations of claims 1-4, 6, 8, 10-12 and 14, however, they do not teach the extraction solvent to be ethyl acetate as recited by instant claim 5.
Mae teaches obtaining a turmeric extract and teaches that said extract can be obtained by extracting the active component of turmeric with water or an organic solvent.  Suitable organic solvents for use include those which have been cleared for use in the production and processing of pharmaceutical products, foods and food additives.  These organic solvents include ethanol glycerol, ethyl acetate, etc. [0039].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Mae and substitute the ethanol solvent used in Gopi with ethyl acetate as these are taught by the prior art to be art recognized equivalent organic solvents as they are both taught by the prior art to be suitable organic solvents for use in turmeric extraction.  One of skill in the art would have a reasonable expectation of 
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1-4, 6, 7, 8, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopi (US 2016/0151440), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558) and Gow (US 2008/0193573), as evidenced by Netafilm , as applied to claims 1-4, 6, 8, 10-12 and 14  above, and further in view of Jacob (US 2012/0058208).
As discussed above the prior art makes obvious the limitations of claims 1-4, 6, 8, 10-12 and 14, however, they do not teach the a step of mixing the slurry with a hexane wash and then removing the wash solvent as recited by instant claim 7.
It is noted that Gopi teaches using a 2nd portion of ethanol to treat the crude oleoresin turmeric obtained, to separate the oleoresin from turmeric oils, afterwards the residual crude oleoresin is crystallized into wet crystals and then subjected to drying and solvent removal.
However, Gopi does not teach the use of hexane as a solvent to remove the turmeric oils.
Jacob teaches compositions comprising curcumin and teaches that after curcumin powder is extracted from turmeric using ethyl acetate, the extracted oleoresin is refluxed with a non-polar solvent, hexane, for removing the oil content present in the curcumin extract [0064].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Jacob and substitute the ethanol solvent used in Gopi step d with hexane, as ethanol and hexane art recognized equivalent solvents as they are both taught by the prior art to be suitable solvents removing oils from oleoresin.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1-4, 6, 9, 8, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopi (US 2016/0151440), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558) and Gow (US 2008/0193573), as evidenced by Netafilm , as applied to claims 1-4, 6, 8, 10-12 and 14  above, and further in view of Pather (US 2014/0056829) and Hirt (US 2016/0174598).
As discussed above the prior art makes obvious the limitations of claims 1-4, 6, 8, 10-12 and 14, however, they do not teach the a step of drying to be performed at a temperature ranging from 50-100°C and does not teach the use of maltodextrin as a filler.  
Pather teaches a sunscreen comprising a curcuma extract and teaches that the extract can be dried with the application of heat, however, it should be carefully performed, as extracts degrade when subject to heat.  In some embodiments the extract can be dried at temperature ranging from 30-80°C, preferably 25-70ׄ°C.  Pather also teaches that it is better to heat for the shortest time possible to limit degradation. Pather teaches that process which avoid excessing heating such as vacuum drying can be used [0057].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Pather. One of skill in the art would have been motivated to vacuum dry the extract of Gopi at a temperature ranging from 30-80°C or 25-70°C as Pather teaches that these temperature are suitable to dry turmeric extract, however, a skilled artisan would also recognize that the temperature should be optimized based on length of time the extract must be subjected to heat so as to limit degradation.  One of skill in the art would have a reasonable expectation of success as both Pather and Gopi teach drying turmeric extracts.
Regarding the use of maltodextrin, Pather teaches that maltodextrin is a suitable excipient for use in the curcuma formulations which includes capsules [0088].

Hirt teaches maltodextrin having an average particle size of 0.1-50microns (Hirt – claim 8).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Panther and Hirt and use maltodextrin as an excipient in the capsules of Gopi as Pather teaches that maltodextrin is a well-known pharmaceutical excipients for use in curcumin formulations which can be formulated as capsules.  One of skill in the art would have also been motivated to select a known particle size of maltodextrin (0.1-50microns which overlaps with 20-200nm) as its prima facie obvious to pursue the known options within the technical grasp of a skilled artisan to achieve the predictable result of formulating a capsule comprising a known excipient.

Claims 1-4, 6, 8, 10-12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopi (US 2016/0151440), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558) and Gow (US 2008/0193573), as evidenced by Netafilm , as applied to claims 1-4, 6, 8, 10-12 and 14  above, and further in view of Kar (US 2011/0190399).
As discussed above the prior art makes obvious the limitations of claims 1-4, 6, 8, 10-12 and 14, however, they do not teach the comminuted curcuminoid to have an average particle size ranging from 5-200nm.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Kar and formulate the dry crystals of Gopi to be nanoparticles having a particle size ranging from 50-284nm as Kar teaches particles of this size to have increased bioavailabilty.  One of skill in the art would have a reasonable expectation of success as both Gopi and Kar teach particulate curcumin and Gopi express a desire for increasing the bioavailability of curcumin (Abs). While the art doesn’t specific average particle size, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613